392 F.2d 44
Lloyd THOMAS and Kenneth White, Appellants,v.UNITED STATES of America, Appellee.
No. 21780.
United States Court of Appeals Ninth Circuit.
April 1, 1968.

C. V. Worrell of Worrell & Niles, Los Angeles, Cal., for appellant.
William Matthew Byrne, Jr., U.S. Atty., Robert L. Brosio, Asst. U.S. Atty., Chief, Criminal Division, Craig B. Jorgensen, Asst. U.S. Atty., Los Angeles, for appellee.
Before CHAMBERS and HAMLEY, Circuit Judges, and SMITH, District Judge.1
PER CURIAM:


1
On this appeal from a narcotics (marijuana) conviction, the appellants have two points: First, prejudicial remarks by government counsel and, second, insufficiency of the evidence.


2
The Assistant United States Attorney was overly expansive in an opening statement, and defendants moved for a mistrial.  The motion was denied and the jury properly cautioned to disregard the statements.  Approximately the same material later did come into evidence without objection.  We find the point without merit.


3
Further, we find the evidence adequately supports the guilty verdict and judgment of conviction.



1
 The Honorable Russell E. Smith, District Judge, District of Montana, sitting by designation